State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 7, 2014                    517138
________________________________

In the Matter of the Claim of
   ANDREW FRASER,
                    Appellant,
      v

NYC SCHOOLS CONSTRUCTION ROCIP              MEMORANDUM AND ORDER
   et al.,
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   June 2, 2014

Before:   Stein, J.P., McCarthy, Garry, Lynch and Devine, JJ.

                             __________


      Law Offices of Joseph Romano, Yonkers (Anthony Brooks-
Morgese of counsel), for appellant.

      Eric T. Schneiderman, Attorney General, New York City (Iris
A. Steel of counsel), for Workers' Compensation Board,
respondent.

                             __________


Lynch, J.

      Appeal from a decision of the Workers' Compensation Board,
filed October 29, 2012, which, among other things, denied
claimant's request for a change of venue.

      Claimant, who resides in Suffolk County, filed a claim for
workers' compensation benefits alleging that he was injured in
the course of his employment as an ironworker in New York City.
Claimant signed a form, provided by his attorneys, that gave him
                              -2-                517138

three choices of hearing venue preference in Westchester County
or Rockland County; claimant circled "White Plains." The
Workers' Compensation Board denied the change of venue "request"
and assessed a penalty against claimant's counsel pursuant to
Workers' Compensation Law § 114-a (3) (ii) for seeking review
without reasonable grounds. Claimant appeals, challenging both
the denial of venue transfer and the penalty.

      Generally, the chair of the Board is authorized to set the
time and location for Board hearings (see Workers' Compensation
Law § 141; 12 NYCRR 300.7; Matter of Toledo v Administration for
Children's Servs., 112 AD3d 1209, 1210 [2013]). Inasmuch as
claimant failed to demonstrate any connection to White Plains and
argued only that such requests should be granted to "accommodate
. . . the idiosyncrasies of each claimant," the Board properly
determined that claimant failed to articulate any justification
for a change in venue (see Matter of Toledo v Administration for
Children Servs., 112 AD3d at 1210; Matter of Wolfe v New York
City Dept. of Corr., 112 AD3d 1197, 1198 [2013]). Moreover,
given the absence of a legitimate basis for seeking the venue
change and the fact that the Board had previously rejected
several other similar venue change requests by counsel (see e.g.
Matter of Stewart v NYC Tr. Auth., 115 AD3d 1046, 1046-1047
[2014]), substantial evidence supports the Board's determination
that a penalty was warranted because there was no reasonable
basis to support the appeal to the Board (see Matter of Toledo v
Administration for Children Servs., 112 AD3d at 1210; Matter of
Banton v New York City Dept. of Corr., 112 AD3d 1195, 1196-1197
[2013]). Accordingly, we will not disturb the Board's decision.

     Stein, J.P., McCarthy, Garry and Devine, JJ., concur.
                        -3-                  517138

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court